Citation Nr: 1218973	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a chronic acquired psychiatric disability, including major depressive disorder (MDD) and anxiety, but exclusive of PTSD.

4.  Entitlement to service connection for a chronic sleep impairment disability, including as secondary to a chronic acquired psychiatric disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a chronic low back disability.

8.  Entitlement to service connection for a chronic cervical spine disability.

9.  Entitlement to service connection for a chronic skin disability (claimed as skin rash and itching).

10.  Entitlement to a rating higher than 10 percent for allergic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1951 to October 1953, including during the Korean Conflict.  His DD Forms 214 and 215 show he is a combat Veteran, with receipt of awards for Combat Infantryman Badge and the Purple Heart, for wounds from hostile action.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The RO's October 2008 rating decision considered the Veteran's claim for service connection for PTSD to be reopened and denied the claim on the merits.  The April 2009 decision continued the denial of the PTSD claim and denied the remaining claims listed above, including a service-connection claim for MDD.  Notably, the issue of service connection for a "chronic acquired psychiatric disability," as characterized on the title page of this decision, has been framed to include all psychiatric disorders that also have been claimed and diagnosed, i.e., depression and anxiety.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

Here, the PTSD claim for service connection was previously denied on the basis that the evidence showed that the Veteran suffered from a psychiatric disability other than PTSD.  The Board's decision was essentially tied on the requirement that there needed to be evidence to support a diagnosis of PTSD, which follow a different analysis under 38 C.F.R. § 3.304(f) as opposed to 38 C.F.R. § 3.303.  To require the submission of new and material evidence for the MDD and anxiety would be prejudicial, since the claim for a chronic acquired psychiatric disability is an original and independent claim potentially based on distinct factual bases that were not previously considered and adjudicated by the RO.  See id; Velez, supra.  The Board finds this broadly characterized "chronic acquired psychiatric disability" is exclusive of PTSD.  As such, the threshold question of whether new and material evidence had been submitted must be addressed for PTSD; whereas, his differently diagnosed MDD and anxiety will be addressed as an original claim for service-connection for a chronic acquired psychiatric disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder (exclusive of PTSD), a chronic sleep impairment disability, a chronic low back disability, and a chronic skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed March 2007 Board decision denied service connection for PTSD, because no chronic PTSD disability was present.  

2.  Evidence added to the record since the final March 2007 denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the PTSD claim.

3.  The competent and credible evidence fail to establish that the Veteran has PTSD, although his alleged stressors are presumed credible due to his status as a "combat Veteran."  

4.  The Veteran's bilateral hearing loss is causally related to in-service noise exposure during the Korean Conflict.  

5.  The Veteran has had continuous tinnitus since military service.

6.  There is no evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  He was diagnosed with a normal nasal examination.  


CONCLUSIONS OF LAW

1.  The March 2007 Board decision denying service connection for PTSD is final and binding.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).

4.  Bilateral sensorineural hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  The criteria are not met for a rating higher than 10 percent for allergic rhinosinusitis.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.97, Diagnostic Code (DC) 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As the Board's decision to grant the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Before addressing the merits of the remaining issues decided below (PTSD and allergic rhinosinusitis), the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in May 2008 and January and February 2009 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  These letters accordingly addressed all notice elements and predated the respective, initial adjudications by the AOJ/RO in October 2008 and April 2009.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Since the Board is reopening the service-connection claim for PTSD on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and at most harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

In this decision, after reopening the PTSD claim on the basis of new and material evidence, the Board proceeds to adjudicate the underlying service-connection claim for PTSD on the merits.  There is no prejudice to the Veteran in this matter, as the AOJ/RO has already readjudicated the service-connection claim on the merits.  See, e.g., October 2008 RO rating decision; see also Bernard, supra.

Next, a specific VA medical examination was obtained in May 2008 to assess the severity of his allergic rhinosinusitis.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  Although the Veteran's representative asserted that the May 2008 examination was inadequate for fully assessing the disability, no specific reason was provided as to why.  Nor does the Board find any inadequacy in that examination report.  Rather, here, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last nasal/sinus examination is nearly four (4) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's rhinosinusitis disability since the May 2008 VA examination.  The Veteran has not argued the contrary.

The Veteran was also afforded numerous VA examinations for the purpose of determining whether or not he suffers from PTSD.  As will be discussed below, these VA Compensation and Pension (C&P) clinical psychiatrists repeatedly found he did not meet the criteria for diagnosing PTSD, in accordance with the standards of DSM-IV.  The Board finds that these examinations were more than adequate in that they were based on a review of the entire claims file, consideration of the lay testimony of record, and clinical examinations/testing.  Moreover, without meeting the preliminary element of service connection for a current disability, there was no basis or need for the examiners to also comment on the etiology of a non-existent PTSD disability.  Consequently, there is no reasonable possibility of substantiating his PTSD claim.  As such, another VA C&P examination and medical nexus opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-New and Material Evidence to Reopen a Claim for PTSD

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  


Historically, the Veteran initially filed a claim for service connection for PTSD in January 2001.  The RO denied the claim in a June 2001 RO rating decision, on the premise that there is no evidence that the claimed condition exists, particularly due to lack of a confirmed diagnosis of PTSD.  The Veteran then proceeded to perfect an appeal to the Board.  

In a March 2007 decision, the Board denied the Veteran's claim for service connection for PTSD, on the premise that there was no present PTSD disability.  The Board appropriately notified the Veteran of that decision, including apprising him of his procedural and appellate rights.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), rendering it final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

This appeal arises from the RO's October 2008 rating decision that reopened the claim for service connection but proceeded to deny the claim on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The additional evidence received since the March 2007 Board decision consists of the Veteran's personal statements, buddy statements, private treatment records, VA outpatient treatment records, and several VA examination reports in May 2008, May 2009, and January 2010.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, it is also material to the disposition of this claim.  

In this regard, the newly received evidence demonstrates that the Veteran potentially has a current diagnosis of PTSD under VA regulations.  In particular, 38 C.F.R. § 4.125 mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Board acknowledges that all of the VA mental health examiners following the prior Board denial have specifically declined to diagnose Axis I PTSD.  Nonetheless, there are several diagnoses for Axis I PTSD in his VA treatment records, by VA clinical psychiatrists, and it appears these may meet DSM-IV standards.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects some indication that the Veteran has a current PTSD disability as defined by VA regulations.  The Board notes the new evidence may not be sufficient to ultimately grant the claim on its underlying merits.  To emphasize, under the regulation defining new and material evidence, 38 C.F.R. § 3.156(a), the Veteran need only submit additional evidence sufficient to raise a reasonable possibility of substantiating his claim, to reopen his claim.  

Accordingly, the Veteran's service-connection claim for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this extent only, this appeal is granted subject to the further development of this claim on remand.

III.  Analysis-Entitlement to Service Connection for PTSD, a Chronic Cervical Spine Disability, Bilateral Hearing Loss, and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claim for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2011)).

The current, liberalized version of §3.304(f)(3) states that when the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A "clear" diagnosis of PTSD is not required. Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141   (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) .

Here, the Veteran's service personnel records show he was awarded the Combat Infantryman Badge and the Purple Heart, for wounds received in hostile action during the Korean Conflict.  There is no question that he is a combat Veteran and that his claimed stressors are related to combat.  Indeed, he has alleged witnessing a fellow soldier die from an exploding land mine and being personally shot in the left leg on October 5, 1952 by enemy forces.  The latter stressor is confirmed by his separation examination, which objectively noted a gunshot wound in the right big toe and left thigh posterior in October 1952.  

As for whether the Veteran has PTSD as a consequence of the reported stressors, the most probative evidence in the file is against this notion.  

The Board acknowledges the presence of several PTSD diagnoses, during the pendency of the appeal, by VA and private psychiatrists for treatment purposes.  
For instance, a November 2009 VA treating psychiatrist diagnosed Axis I PTSD, along with depression not otherwise specified (NOS) and dementia.  He also received treatment in recent years at a VA PTSD clinic.  Also, an earlier statement by a private treating psychiatrist, Dr. F.E.C., dated in December 2000, opined that the Veteran "...has suffered chronic major depressive disorder and PTSD, basically unidentified and treated, since returning from the Korean War in 1953."

Nonetheless, these diagnoses for treatment purposes are simply insufficient to establish his claim for PTSD under VA regulations, especially in this case, because there are several VA Compensation and Pension (C&P) examiners who have consistently found the claimed stressor(s) do not support a present PTSD diagnosis.  In the face of this overwhelming evidence against a PTSD diagnosis by VA examiners, the Board simply cannot accept PTSD diagnoses of dubious basis by treating physicians.  

To emphasize, while the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only of a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.  
Moreover, the comments associated with the proposal of the amended regulations indicate the intent that the VA examiner's diagnosis must be within the context of a C&P examination.  As was noted very recently by the U.S. Court of Appeals for the Federal Circuit, the reasons for this were several:  

(1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process; 
(2) VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training; 
(3) VA provides VA associated practitioners with the Veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder; 
(4) VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Shinseki, ___ F.3d ___ (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48  (July 13, 2010)).

Here, the clinical psychiatrists who conducted his April 2001, May 2008, May 2009, and January 2010 VA C&P examinations all specifically and repeatedly declined to diagnosis PTSD as per the DSM-IV criteria.  

The April 2001 VA C&P examiner stated that based on the Veteran's history, records and evaluations, he does not fulfill the diagnostic criteria for PTSD.  

The May 2008 VA C&P examination again specifically found that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed Axis I depressive disorder NOS.  This same psychiatrist reiterated these findings in a medical opinion in May 2009, which affirmed that the Veteran has depressive disorder, but that "PTSD criteria were not and are still not met after review of data."  The examiner noted that even the treating psychiatrists who diagnosed PTSD had stated it was present by history, not by present symptom criteria.  Moreover, the examiner reasoned that his reported re-experiencing symptoms of nightmares and intrusive thoughts cannot be described as "recurring," as required for a PTSD DSM-IV diagnosis, without supporting evidence.  

Most recently, the January 2010 VA C&P examination report, by another VA clinical psychiatrist, concluded that the Veteran has no Axis I, DSM-IV compliant diagnosis for an mental disorder.  The examiner opined that there is no clinical evidence of PTSD in his current mental examination results.  This examiner also specifically found that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  

So there is not a sufficient basis to grant this claim because the Veteran has not established he has this claimed condition, even accepting the occurrence of the claimed stressors.  Proof the Veteran has the claimed disability is the most fundamental requirement for establishing entitlement to service connection.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this case, however, the Veteran lacks the competence to diagnose PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of any acquired psychiatric disorder requires mental health evaluation by a clinical psychologist or psychiatrist, not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD since service.  PTSD is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of PTSD must be made by a mental health profession, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th. Edition.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding a purported diagnosis of PTSD are found to lack competency. 

Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, probatively outweighs his unsubstantiated lay testimony to the contrary.

In sum, the weight of the probative evidence of record is against the notion that he has PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  As the Veteran fails to establish a current diagnosis of PTSD, there cannot be a discussion as to whether there exists a medical nexus between military service and such disability. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the RO's April 2009 rating decision referenced a VA audio examination, dated May 6, 2008.  Although not associated with the claims file, the Board incorporates the May 2008 VA audio examination findings into the record.  The Veteran reported a history of hearing loss and two years of infantry noise exposure.  He was a hearing aid user since 2004.  At the examination, he complained of decreased hearing and bilateral tinnitus.  Physical examination in the right ear revealed hearing acuity within normal limits from 250Hz to 1000Hz, but showed mild to moderately severe sensorineural hearing loss from 1500 Hz to 8000 Hz.  Left ear hearing was within normal limits from 250Hz to 1000Hz, but showed moderate to moderately severe sensorineural hearing loss from 1500Hz to 8000Hz.  Speech recognition ability was mildly reduced for both ears.  Middle ear function was normal bilaterally.  

The May 2008 audio examination findings indicate that the Veteran meets VA requirements for a current diagnosis of bilateral sensorineural hearing loss under VA regulations.  Indeed, to the extent that the RO did not dispute this element of his hearing loss claim in either the April 2009 rating decision or January 2010 Statement of the Case (SOC), the Board also acknowledges a current bilateral sensorineural hearing loss disability.  38 C.F.R. § 3.385; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

There is also no disputing that the Veteran presently has a tinnitus disability in his ears.  Boyer, 210 F.3d at 1353.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any tinnitus or hearing loss disability.  For instance, he showed whispered voice test results of 15/15 bilaterally at his October 1953 separation examination.

The Veteran contends he suffered in-service acoustic trauma due to exposure to bombs, land mines and artillery fire during combat in the Korean Conflict.  The Veteran is competent to state he had in-service noise, since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties.  His DD Forms 214 and 215 confirm his status as a combat Veteran, per the receipt of a Combat Infantryman Badge and Purple Heart.  So, the Board readily accepts his allegations as probative of in-service acoustic trauma.  Indeed, his assertions of being subjected to artillery fire are undeniable, since his separation examination showed he was wounded in action from a gunshot wound in the right big toe and left thigh posterior in October 1952.  

The record also suggests continuity of symptomatology since service.  The Veteran indicates that he has been a history of bilateral hearing loss and tinnitus since onset in service, which he is competent to state, since also observable by lay persons.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  In the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of hearing loss and tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, there is no medical opinion evidence on the possibility of an etiological link from his current hearing loss and tinnitus to service, particularly as due to his in-service acoustic trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

IV.  Analysis-Entitlement to a Rating Higher than 10 Percent for Allergic Rhinosinusitis

The Veteran is in receipt of a 10 percent current rating for his service-connected allergic rhinosinusitis.  This disability has been assigned a 10 percent rating for under 38 C.F.R. § 4.97, for diseases of the nose and throat, under DC 6513 (sinusitis, maxillary, chronic).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from January 2008, which is one year prior to the January 2009 increased rating claim.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

According to DC 6513, a 10 percent rating will be assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating, the maximum available, is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.  

A note to DC 6513 explains that an "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  Id.

After carefully reviewing the record, the Board finds the probative evidence does not support a rating higher than 10 percent under DC 6513.  The most probative evidence of record that addresses the schedular criteria is provided by the only VA examination during this period of the appeal, in May 2008.  On review of the examination report, the Board finds the examination was thorough and adequate.  

At the May 2008 VA examination, the Veteran complained of nosebleeds, feverish at times with pressure in the frontal region, a burning sensation in both eyes, interference with breathing through his nose.  On the other hand, more pertinent to the criteria necessary for a higher rating, he denied any incapacitation episodes from sinusitis, and made no mention of purulent discharges or any other symptoms.  Physical examination revealed the nose with normal nasal mucosa, no nasal polyps, no bacterial rhinitis, no partial or complete obstruction, no septal deviation, and no tissue loss.  Assessing his sinusitis, specifically, the examiner objectively found no tenderness (i.e., no pain), no purulent discharge or crusting at that time.  There was neither complaint nor objective indication of any headaches due to his sinus disability.  The examiner diagnosed the Veteran with a normal nasal examination, such that it is not clear whether he presents any manifestations of allergic rhinosinusitis during the pendency of the appeal.  

The Board finds no medical findings from the examiner, or private and VA treatment records that provide any indication that he meets the criteria for an increased rating of 30 percent under DC 6513.  Indeed, he has no incapacitating episodes (he must show three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment); and the evidence does not substantiate even a single non-incapacitating episode, especially characterized by headaches, pain and purulent discharge or crusting (he must show more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting).  

The Veteran also shows no manifestations that would warrant the maximum 50 percent rating, as he has not had radical surgery with chronic osteomyelitis.  He also has not had "near constant sinusitis," characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries.  

The Board emphasizes that in addition to the medical evidence, it has considered the Veteran's personal assertions in support of his claim. The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of nosebleeds and pressure in his face.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his sinusitis disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the nature and extent of his sinus disability.  There is absolutely no indication that he possesses the specialized medical expertise necessary for that task.  

Even if his assertions of increased symptomatology from his sinus disability were competent, they would still not be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His assertions of increased severity of his allergic rhinosinusitis are inconsistent with his reported statements to the examiner.  Indeed, he denied any incapacitating episodes from sinusitis, and made no mention of even non-incapacitating episodes.  He also did not complain of any pain, headaches, crusting or purulent discharges, as would be expected for a more severe sinus disability.  

Where, as here, there is such a marked contrast between his reported symptomatology under the sinus disability criteria and the objective clinical findings, the Board must determine which is more probative.  The Veteran's statements regarding the severity of the sinus disability are simply inconsistent with the physical examination.  The Board does not find the assertions of increased sinus disability symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  
In conclusion, the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  Therefore, the Veteran has not shown that an increased rating is warranted.

There is no basis to "stage" his rating under Hart because his sinus disability has never been more than 10 percent disabling at any time since January 2009 (one year prior to filing his current claim).  Since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted for allergic rhinosinusitis.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Veteran's allergic rhinosinusitis was applied to the applicable rating criteria, which specifically contemplate nasal and sinus disabilities.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable as a result of his service connected rhinosinusitis.  He reports that he retired based on age and his duration/longevity of work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.

The claim for a rating higher than 10 percent for allergic rhinosinusitis is denied.


REMAND

I.  VA Compensation Examination and Medical Opinion on an Acquired Psychiatric Disorder, and Chronic Sleep Impairment, Low Back, Cervical Spine and Skin Disabilities

A.  Acquired Psychiatric Disorder (Exclusive Of PTSD)

The Veteran should be afforded a new VA examination and medical opinion to determine the etiology of his claimed acquired psychiatric disorder.  

A review of his service treatment records is silent for treatment or diagnoses of any acquired psychiatric disorder, including major depressive disorder and anxiety.  

Although a May 2008 VA compensation psychiatric examination diagnosed Axis I depressive disorder, not otherwise specified, the examiner did not provide a medical opinion on the etiology of his depression.  

Nonetheless, there is a positive medical nexus opinion from Dr. F.E.C., dated in December 2000, that attributes his chronic MDD to service in the Korean Conflict.  Unfortunately, the rationale of this positive private opinion is not clearly discernable.  See Nieves- Rodriguez, supra; Stefl, supra.  Still, Dr. F.E.C.'s opinion is sufficient to trigger the need for a VA examination and nexus opinion.  Therefore, the Board finds a remand is necessary for a new VA examination and opinion on the nature and etiology of his acquired psychiatric disorder, based upon a thorough review of the evidentiary record, and with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

B.  Chronic Sleep Impairment Disability

The record raises the notion that his chronic sleep impairment disability is secondary to his chronic acquired psychiatric disability.  In that regard, a December 2000 psychiatric treatment record by Dr. F.E.C. diagnosed "medication-induced somnolence," in addition to MDD, thereby indicating his claimed sleep impairment is caused by psychiatric treatment.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

On remand, the AOJ should arrange for an appropriate VA examination and medical opinion on the nature and etiology of his claimed chronic sleep impairment disability, including as due to chronic acquired psychiatric disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

C.  Chronic Low Back and Cervical Spine

The Board finds it necessary to remand this claim for the RO/AMC to arrange another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his claimed chronic low back and cervical spine disabilities.  A recent chiropractic treatment records shows a radiology document (infrared paraspinal image) that indicates cervical spine and low back problems or disability.  He also has had a relatively recent diagnosis for acute myositis, lumbar paravertebral muscles by his private treating physician, Dr. F.S., in November 2006.

He asserts he has suffered severe limitations and pain from low back and cervical spine conditions when he was wounded in combat during service.  As mentioned, he is recognized as a combat Veteran and his separation examination documented a gunshot wound to his right big toe and left thigh posterior on October 5, 1952.  His service treatment records are otherwise unremarkable for any combat wounds or any other complaint, treatment or diagnosis relating to a low back or cervical spine injury.  

The Board highlights that a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection for a combat Veteran, but ease or lessen the combat Veteran's burden of proof for demonstrating the occurrence of some in-service incident to which the current disability may relate.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Given the Veteran's confirmed in-service combat and documented injuries to the leg and foot, it is possible that the Veteran also suffered some type of injury to his low back and cervical spine.  It is also noteworthy that a buddy statement from a fellow soldier, O.R.P., dated in January 1965, confirms that he visited the Veteran in December 1952 while he was at an "advance hospital, behind our combat line, where he was suffering pains of his back and legs after a fall in a long walk for exercise."  So, it appears that his claimed low back and cervical spine injuries might have been incidental to his relatively recent gunshot wound injuries to his leg and big toe in October 1952, just two months earlier.  The Board therefore finds his statements in regard to injuring his low back and cervical spine during combat to be credible and consistent with his active military service, although the exact nature of such injuries is unclear.  See 38 U.S.C.A. § 1154(b) (West 2002).  

In other words, while his history of in-service injury to his low back and cervical spine is deemed credible, there remains the question as to whether the Veteran's current disability is related to that injury. 

Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record and supporting rationale, including consideration of the presumptive provisions for combat Veterans under § 1154(b).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).  On remand, the Veteran should elaborate on the nature of his in-service low back and cervical spine injuries to the VA examiner.  

Additionally, the record suggests continuity of symptomatology since service.  Specifically, the Veteran asserts that he has been experiencing persistent pain and limitation of function in his low back and neck/cervical spine since service.  See generally Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that a VA examination to determine the nature and etiology of any current low back and cervical spine disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

D.  Chronic Skin Disability

The Veteran has claimed a continuity of symptoms of skin eruptions, itching and rashes since service.  Although the service treatment records are silent for such condition, this is the type of condition that the Veteran is competent to observe and experience as a layperson.  See generally Jandreau, 492 F.3d at 1377.  Moreover, private treating physician, Dr. A.R., noted a history of localized pruritic, hyperpigmented lesions on both lower legs for the prior 10 years.  Another record suggests an even longer history; he was also diagnosed with pruritic rash in June 1967 by an unknown medical provider.  Accordingly, the Board finds that a VA examination to determine the nature and etiology of any current chronic skin disability is warranted.  See McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder, exclusive of PTSD.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria for respective diagnoses, including major depressive disorder and anxiety.

(b) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed chronic sleep impairment disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please identify all disabilities related with his claimed chronic sleep impairment disability.  

b.)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's periods of active duty service, or is any such disability otherwise related to such periods of service, including to any in-service injury or disease?

c.)  For each disability found, was it at least as likely as not (a 50% or higher degree of probability) caused and/or aggravated (worsened) by any chronic acquired psychiatric disability?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the claimed disability (i.e., a baseline) before the onset of the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed low back and cervical spine disabilities.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 



The examiner should respond to the following:

(a) Please identify all disabilities associated with the low back and neck/cervical spine.

(b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is it otherwise related to service, including to any in-service injury or disease?

The designated VA compensation examiner must consider the combat presumption under § 1154(b) in offering the requested opinion.  The incurrence of the Veteran's alleged wounds to his low back and cervical spine must be presumed due to his combat status.  

The examiner must consider and discuss the Veteran's assertions of continuity of symptoms of low back and cervical spine pain since service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed chronic skin disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please confirm if the Veteran currently has a chronic skin disability.  

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

The examiner must consider and discuss the Veteran's assertions of continuity of skin disability symptoms (e.g., skin eruptions, rashes, itching) since service. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran. 


5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


